Citation Nr: 0118076	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a ventral hernia.  

4.  Entitlement to service connection for a bilateral wrist 
disability.  

5.  Entitlement to service connection for a bilateral elbow 
disability.  

6.  Entitlement to service connection for a left arm muscle 
tear.  

7.  Entitlement to an initial compensable evaluation for 
chronic urticaria.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to May 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision from the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran relocated and jurisdiction 
of his claims for VA compensation benefits has been assumed 
by the Waco, Texas RO.  

In September 1997 the Board granted entitlement to service 
connection for hypertension and pes planus.  It remanded the 
remaining issues on appeal, as listed above, to the RO for 
further development and adjudicative actions.  

With respect to these issues, the Board notes that the rating 
decision on appeal was issued on January 25, 1995.  The RO 
did not receive the veteran's substantive appeal until 
January 30, 1996, more than one year after the expiration of 
the appellate period.  38 C.F.R. § 20.302 (2000).  

However, the record does not contain the envelope in which 
the veteran's substantive appeal/notice of disagreement were 
sent.  Hence, there is no record of when the envelope was 
postmarked.  As a result, the postmark date of these appeals 
are presumed to be five days prior to the date of receipt of 
such appeals by the RO.  

Accordingly, the postmark date is January 25, 1996, which is 
within the one-year appellate time limit.  As determined by 
the RO, the substantive appeals are timely and are therefore 
validly before the Board at this time.  38 C.F.R. §§ 20.302, 
20.305 (2000); see also M21-1, Part, IV, para. 8.06.  

The issues of entitlement to increased evaluations for 
chronic urticaria and pseudofolliculitis barbae are addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's temporomandibular joint disorder cannot 
satisfactorily be dissociated from his active service.  

3.  The probative medical evidence of record shows that the 
veteran's tinnitus disability cannot satisfactorily be 
dissociated from his active service.  

4.  The probative evidence establishes that the veteran does 
not have a current ventral hernia disability; a current left 
arm muscle tear disability; a current bilateral wrist 
disability; and a current bilateral elbow disability.  


CONCLUSIONS OF LAW

1.  A temporomandibular joint disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131(West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303(d) (2000).



2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.303(d).

3.  A ventral hernia disability, a current left arm muscle 
tear disability, a bilateral wrist disability, and a 
bilateral elbow disability were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303, 
3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  

In this regard, service medical records were obtained and 
associated with the claims folder.  

In his original June 1993 application, the veteran reported 
post-service treatment for his skin conditions, which have 
already been service-connected.  He did not report post-
service treatment for any other impairments.  

In his substantive appeal the veteran indicated receiving 
treatment for urticaria by a civilian physician at the 
Barksdale Air Force Base (AFB).  He did not specify that he 
had received treatment for any of his other claimed 
conditions at this facility (it is therefore questionable as 
to whether the duty to assist would apply to obtaining these 
records since there is no indication that they pertaining to 
the issues on appeal).  

It was previously indicated that he had received treatment at 
the Los Angeles VA Medical Center (VAMC) shortly after 
discharge.  

Pursuant to the Board's September 1997 remand, the RO 
attempted to obtain additional medical records from Barksdale 
Air Force Base (AFB) and from the Los Angeles VAMC.  

Barksdale AFB initially responded that the veteran was in 
their computer but that there were no records.  It 
subsequently advised that more information was needed so that 
a more comprehensive search could be made.  

In January 1999 the RO sent a notice to the veteran asking 
him to submit more specific information pertaining to his 
treatment at Barksdale AFB.  No response to this request was 
received.  

In March 2001 the RO notified the veteran that it had been 
unable to obtain records from Barksdale AFB.  

The RO also requested records from the Los Angeles VAMC and 
received a response that they had no records pertaining to 
the veteran.  The RO notified the veteran of this in a March 
2001 notice pertaining to the previous February 2001 
Supplemental Statement of the Case.  

Therefore, the record demonstrates that the RO fulfilled its 
duty to assist with respect to the service connection claims 
by attempting to obtain records from Barksdale AFB and the 
Los Angeles VAMC, and by notifying the veteran of its 
inability to obtain such records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(a), (b), (c)).  

With respect to the veteran's failure to respond to the 
request for additional information, the Board notes that VA's 
duty to assist is not a one-way street; but rather, veterans 
are expected to comply with reasonable requests.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  


The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In addition, VA examinations have been conducted pertaining 
to all of the service connection claims on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

General Service Connection Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  

Temporomandibular Joint Disorder (TMJ)

Factual Background & Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

In the case at hand, there is medical evidence documenting a 
diagnosis of temporomandibular joint problems in service.  In 
October 1971 the veteran was seen for recurrent pain in the 
temporomandibular area.  Dental records document treatment of 
TMJ soreness in October 1972.  

There is no subsequent inservice reference to TMJ in the 
service medical records through separation in 1992.  On 
separation examination, no reference to TMJ was made, 
including in the veteran's medical history.  

Thus, while there is inservice evidence of TMJ, such evidence 
documents the problem only towards the beginning of his 
service, with approximately 20 years of subsequent medical 
records making no reference to this problem, including on 
separation examination.  

On VA dental examination in December 1993, the veteran 
reported that he could hear and feel popping sounds in the 
right TMJ area.  He reported occasional right TMJ pain when 
eating.  It was noted that he reported being told he had TMJ 
syndrome in 1972.  The examiner noted that this was 
documented in his military records.  Examination revealed a 
normal vertical jaw opening and normal lateral jaw 
excursions.  The diagnosis was mild TMJ on the right side.  
Therefore, the medical evidence indicates that the veteran 
has a current TMJ disability.  

While the December 1993 VA examiner did not provide a 
specific opinion as to whether the current TMJ disorder was 
first incurred in service, the examiner did indicate that it 
was first treated in service.  No interim medical history 
between service and the current diagnosis of TMJ was noted.  
Nor is there any medical evidence suggesting that the current 
TMJ was not incurred until after service.  

Therefore, while the December 1993 VA dental examiner did not 
actually provide an opinion as to the etiology of the TMJ, 
the Board is of the opinion that the examiner's diagnosis, 
coupled with the reference only to an initial inservice 
history of TMJ, provides sufficient evidence of a medical 
nexus in this particular case, even though there are no 
inservice references to TMJ from after 1972 through 
separation.  See Hodges v. West, 13 Vet. App. 287 (2000), 
withdrawn in part, Hodges v. Principi, No. 98-1275 (U.S. Vet. 
App. Mar. 14, 2001) (only withdrawing another portion of the 
decision that did not include its holding regarding the 
submission of nexus evidence).  



In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's TMJ cannot be satisfactorily 
disassociated from his period of active service.  Therefore, 
the Board concludes that TMJ was incurred in service.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  

Tinnitus

Factual Background

The veteran's DD Form 214 establishes that he served in the 
United States Air Force.  His primary military occupational 
specialty was information management superintendent for 18 
years, 8 months, and a postal specialist for 3 years, 6 
months.  

There is no inservice documentation of tinnitus.  

On VA audio examination in December 1993 (conducted at the 
Shreveport VA Medical Center (VAMC)), the veteran reported 
having periodic, bilateral tinnitus since 1977.  

On VA audio-ear examination in December 1993, the veteran 
reported ringing in the ears.  Examination revealed cerumen 
impaction in both ears and nasal congestion.  The auricle, 
tympanic membrane, tympanum, and mastoid were all found to be 
normal.  The external canal was found to have wax on the left 
and right.  The diagnoses were tinnitus and sensorineural 
hearing loss.  

In July 2000 the veteran underwent an audiological 
assessment.  He reported, in pertinent part, a history of 
tinnitus since the 1970s.  He reported that his symptoms 
began during exposure to aircraft noise.  He reported that 
his tinnitus had worsened in recent years, but that he had 
minimal actual hearing difficulty.  It was concluded that 
tinnitus was "likely related to past trauma such as aircraft 
noise."  

On VA audio examination in October 2000 the veteran reported 
constant tinnitus and estimated that it had begun around 1974 
or 1975.  He reported that he was an administrative 
specialist to a flying squadron and that he was exposed to 
aircraft noise during his military career.  

A VA ear disease examination was conducted in October 2000.  
High frequency hearing loss was found on examination.  While 
noting that the presence of tinnitus could not be objectively 
proven, the examiner opined that there was always a 
possibility of tinnitus being related to high frequency 
hearing loss which could be secondary to noise exposure 
and/or the aging process.  

Analysis

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the veteran.  
See Gilbert, supra.

The veteran has a current diagnosis of tinnitus, as 
established on VA examinations in December 1993, July 2000, 
and October 2000.  There is no inservice documentation of 
tinnitus in service.  However, a July 2000 examiner concluded 
that tinnitus was likely related to past trauma such as 
aircraft noise.  No other history of noise exposure was 
noted.  

With respect to noise exposure, the Board notes that the 
record shows the veteran served in the Air Force.  While 
inservice noise exposure has not been confirmed by the 
service medical records, the Board is of the opinion that the 
veteran is competent to discuss what kind of noise he was 
exposed to in service, and the record does not contradict his 
accounts.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As noted above, this report provided no other history of 
noise exposure other than inservice noise exposure, and the 
Board has found the veteran's reports of inservice noise 
exposure to be competent and credible.  See Layno, supra.  

In addition, the October 2000 VA examiner generally noted 
that tinnitus could result from noise exposure.  

Therefore, while there is no inservice documentation of 
tinnitus, there is competent evidence of inservice noise 
exposure, a current diagnosis of tinnitus, and a medical 
nexus between the current diagnosis of tinnitus and the 
veteran's noise exposure during military service.  As a 
result, service connection for tinnitus is warranted.  
38 C.F.R. § 3.303(d).  

In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's tinnitus cannot be satisfactorily 
dissociated from his period of active service.  Therefore, 
the Board concludes tinnitus was incurred in service.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  

Ventral Hernia

Factual Background

Service medical records show a diagnosis of a slight ventral 
hernia on examination in January 1989.  It was described as 
freely reducible.  There is no record of treatment of a 
ventral hernia in service medical records.  

On separation examination, a history of a ventral hernia in 
1989 was noted.  It was also noted that no treatment was 
given.  On examination, the abdomen and viscera were 
described as normal.  

On VA general medical examination in December 1993 the 
veteran reported no symptoms with respect to his "so-
called" hernia.  Examination of the digestive system 
revealed "no evidence of any ventral hernia."  It was 
concluded that a ventral hernia was looked for and not found 
on examination.  




On VA hernia examination in December 1993 there was some 
spreading of the recti muscles in the anterior abdominal 
wall; however, it was found that there was no evidence of any 
ventral hernia.  

Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

There is some evidence of a ventral hernia in service in 
1989; however, subsequent examination, particularly the 
separation examination, found no evidence of such a 
condition.  Separation examination found the abdomen and 
viscera to be normal.  

More importantly, the evidence establishes that the veteran 
does not currently have a ventral hernia disability.  There 
are no post-service medical records documenting treatment or 
a diagnosis of a ventral hernia disability.  In fact, the 
only competent evidence on this issue is against the claim.  
Two VA examinations in December 1993 specifically found no 
evidence of any ventral hernia.  This constitutes persuasive 
evidence that the veteran does not currently have a ventral 
hernia.  

Because the veteran has failed to establish proof of a 
current ventral hernia, the Board finds that his claim of 
entitlement to service connection for a ventral hernia must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).  


The veteran's own opinions and statements that he currently 
has a ventral hernia are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a ventral hernia.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection for a Left Arm Muscle Tear

Factual Background

Service medical records document an injury to the left biceps 
muscle in June 1985.  The diagnosis was a left biceps muscle 
strain.  The veteran was treated for this with physical 
therapy.  

In May 1992 the veteran was seen for pain in his left 
shoulder and arm.  A history of degenerative joint disease in 
the left shoulder was noted.  A history of left bicipital 
tendinitis was also noted.  

On VA examination of the muscles in December 1993, the 
veteran reported a dimple at the junction of the lower one 
third and upper two thirds of the posterolateral deltoid.  


The examiner noted that this had the appearance of a rapidly 
smoothing dimple.  No other muscle defect could be palpated.  
He reported that he did not know what caused this but that it 
must have been a muscle tear.  

On examination the left deltoid and left biceps were measured 
to be larger than the corresponding right arm.  There were no 
adhesions or damage to tendons.  Strength was equal and there 
was no evidence of pain, and no evidence of muscle hernia.  

The examiner concluded that there was a small dimple on the 
left deltoid, which he felt "could" be the residual of an 
old muscle tear.  However, the examiner went on to conclude 
that this finding was of no clinical significance, and that 
there was no disability involved.  

Analysis

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of a left 
arm muscle tear.  

The veteran has failed to provide evidence that he is 
suffering from a current left arm muscle tear disability.  
There are no post-service medical records documenting 
treatment or a diagnosis of a left arm muscle tear.  

While the December 1993 VA muscles examiner found evidence of 
a possible residual of an old muscle tear in the form of a 
dimple on the left deltoid, he went on to specifically 
conclude that this finding was of no clinical significance 
and that there was no disability involved.  Thus, while 
acknowledging the possibility that the dimple could be some 
sort of residual, the examiner further indicated that this 
was not representative of a disability.  


Because the December 1993 VA examiner found no evidence of a 
current disability involving the left arm, particularly a 
left arm muscle tear, the Board finds that the veteran's 
claim of entitlement to service connection for a muscle tear 
of the left arm must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  

The veteran's own opinions and statements that he currently 
has a muscle tear of the left arm are not competent evidence 
in this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a left arm muscle tear.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Wrists and Bilateral Elbows Disability

Service medical records document complaints of left wrist 
weakness in July 1985.  Service medical records also document 
treatment of an elbow abrasion.  

While there is some evidence of inservice injuries to the 
wrist and elbow, the evidence establishes that there is no 
current disability of the wrists or elbows.  



On VA examination of the joints in December 1993 x-rays of 
the elbows and wrists were described as normal, and the 
examiner concluded that the elbows and wrists were normal on 
examination.  There is no other post-service medical evidence 
indicating that there is a current disability of the elbows 
and/or wrists.  This constitutes persuasive evidence that the 
veteran does not have a current disability of his wrists 
and/or elbows.  

Because the veteran has failed to establish proof of a 
current disability of the wrists and/or elbows, the Board 
finds that his claim of entitlement to service connection for 
bilateral wrist and bilateral elbow disabilities must be 
denied.  See Brammer, Rabideau, supra.  

The veteran's own opinions and statements that he currently 
has a disability of the wrists and/or the elbows are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for bilateral wrist and elbow disorders.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for TMJ is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a ventral hernia; a 
left arm muscle tear; a bilateral wrist disability; and a 
bilateral elbow disability is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Board remanded, in pertinent 
part, the issues of entitlement to increased evaluations for 
chronic urticaria and pseudofolliculitis barbae for, in 
pertinent part, a VA examination.  

The Board is of the opinion that the October 2000 VA skin 
examination, conducted pursuant to the Board's September 1997 
remand, is inadequate for rating purposes.  





First, the examiner made no indication as to which symptoms 
found on examination were attributable to chronic urticaria 
versus pseudofolliculitis barbae.  

Second, the examination did not adequately assess the extent 
of angioedema accompanying the urticaria.  This appears to be 
due in part to the fact that this symptom was not present on 
examination.  

The veteran reported that he would get acute flare-ups with 
this problem on occasion, and that he required a "bee sting 
kit" for "severe facial swelling or breathing problems."  

The Board is of the opinion that the VA examination should 
more adequately account for this manifestation of the 
veteran's urticaria.  An examination should be conducted when 
this condition is in a flare-up or active stage.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994); cf. Voerth v. West, 13 Vet. 
App. 117, 122-123 (1999).  The examination should ascertain 
the frequency and duration of these flare-ups, and determine 
the effect of treatment on such flare-ups.  

The Board also notes that the veteran's urticaria has been 
rated under the criteria for eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  However, based on the veteran's 
statements during the October 2000 VA examination, it appears 
that the urticaria may warrant evaluation under the criteria 
for angioneurotic edema.  38 C.F.R. § 4.104, Diagnostic Code 
7118.  On remand this rating code should also be considered 
when evaluating the urticaria disability.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the issues of entitlement to increased 
evaluations of chronic urticaria and pseudofolliculitis 
barbae are remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his skin 
disabilities.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  The RO should schedule the veteran 
for a VA dermatological examination(s) by 
an appropriate specialist(s) for the 
purpose of ascertaining the current 
nature and extent of severity of his 
chronic urticaria and pseudofolliculitis 
barbae disabilities.  

The examination(s) should be conducted 
during an active phase of the veteran's 
condition, particularly with respect to 
the chronic urticaria.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s) and 
the examination report(s) should be 
annotated in this regard.  

Any further indicated special studies 
should be conducted.  

In general, the examiner(s) must 
distinguish between the manifestations of 
the chronic urticaria and the 
pseudofolliculitis barbae.  

The examiner(s) is required to make the 
following specific determinations:  

Pseudofolliculitis Barbae

(a) Generally describe the nature and 
severity of symptoms specifically 
resulting from pseudofolliculitis 
barbae.  Describe the level of, if 
any, exfoliation, exudation, itching, 
ulceration, and disfigurement caused 
by this disability and found on 
examination.  


(b) Determine whether pseudofolliculitis 
barbae is manifested by flare-ups.  If 
it is determined that there are flare-
ups, describe the frequency, severity, 
and duration of those flare-ups.  This 
should include a description of the 
symptoms and their severity during 
flare-ups.  

Chronic Urticaria

(a) The examiner(s) should generally 
describe the nature and severity of 
any symptoms relating to chronic 
urticaria, including, if present, 
exfoliation, exudation, itching, 
ulceration, and disfigurement caused 
by this disability and found on 
examination.  

(b) Describe the nature, severity, 
frequency, and duration of symptoms 
during flare-ups of chronic urticaria.  
This must include a description of the 
severity of the angioneurotic edema 
during flare-ups of urticaria.  

In making this assessment, determine 
the frequency and duration of 
angioneurotic edema, and determine 
whether such attacks are manifested by 
laryngeal involvement.  

The examiner(s) should also fully 
describe any other symptoms and 
limitations resulting from urticaria 
during flare-ups, including, but not 
necessarily limited to hives.  




The examiner(s) should also comment on 
the effect of the manifestations of the 
skin disorders on the ability of the 
veteran to perform average employment in 
a civil occupation.  

Any opinion(s) expressed as to the 
severity of the veteran's skin disorders 
should be accompanied by a complete 
rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claims.  38 C.F.R. § 3.655 (2000); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  





In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an initial 
compensable evaluation for chronic 
urticaria and entitlement to an initial 
evaluation in excess of 10 percent for 
pseudofolliculitis barbae.  

In this regard, the RO should document 
its consideration of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16, 4.104, and 4.118 (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), referable to initial grants of 
service connection and assignment of 
"staged" ratings as warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


